DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites “a theoretical prolongation of the diffuser”. It is unclear what applicant is attempting to define by this term and it is not clearly explained in the Specification, therefore this aforementioned term is considered vague and indefinite. Because of their dependency, claims 2-16 are necessarily rejected.
As best understood, the following rejection applies. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by Stanley Electric Co (JP2015060797).

Regarding claim 1, JP’0797 discloses a lighting device for vehicles(1),  a number of light sources (5,6, Fig 5), a  number of reflectors (8a), by which light (9) emitted by the light sources is  reflected in a predetermined main reflection direction (Fig. 2, Para. 0020-0022), a number of diffusers (8b), by which the light  emitted by the light sources  is scattered(Fig. 3, 5, Para 0023),  a lens (3,9, ) disposed in the main reflection direction  in front of the reflector (8A, Fig. 1-4, Para 0019-0020,  and the diffuser (8B), in that wherein the lens(3,9) is disposed at a v-shaped angle  between a surface normal  of the same(figs. 3-5) and the main reflection direction of the reflector , a theoretical prolongation  of the diffuser in relation to the surface normal  of the lens (3,9) extends in an acute angle of incidence or vertically to the lens Figs. 3-5) and - the diffuser (8B) is disposed as a separating wall (8A) between two reflectors disposed on stepped, offset levels and/or as an end wall at a reflector (8A, Fig. 3-5, Para. 0019.

Regarding claim 2, a first end of the separating wall  facing a first reflector encloses an obtuse angle  with an end of the first reflector  facing the same wall and that a second end  facing a second reflector  of the same separating wall  encloses an acute angle (S) with the end of the second reflector facing the same wall (figs. 2-4, Ref. num. 5,6,8a,8b).

Allowable Subject Matter
Claims 3-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875